Abel Medrano 11743611
                                                         Dalhart Unit TDCJ                                      MOTION DJCNI~ID
                                                            1 1 9 5 o I? r•J 9 9 a
                                                       Dalhart, Texas 79022                                     DATE:      LM:30-f5
                                                             April 03, 2015                                         BY:   PG
Abel Acosta ·
Clerk, Criminal Appeals
P.o. Box 12308, Capitol Station
Austin, Texas 78711    ·

        RE:            State of Texas v Abel Medrano,                                ~8602


       Sub:            Motion to Stay Proceedings with Order
Dear Clerk:
Enclosed please find for filing Movant's Motion to Stay Proceed-
ings with Orde~. Please file date stamp and bring to the attent-
ion of the Court.
Also e~cilosed, ·please find a ~dpy of this letterhead. Please file
date s famr> same and return in the provided se l f.i addressed starnped
envolp~e~~:·~··?·-           ·. :           · ·:.·\\   /::.IJ.   •. ~~ .·~                        .·        t~ ,··
          ··~ :t ~..    ,_:~ _:·   .   ·.    ·s.                      ~-;   .                               ~- >~
                                                                                                               >i·:.
                                                                                -J   \,   ;   ,        _.
                                                                                                                                  .
                                                                                                                                  .'   ~·
                                                                                                                                            •.

Th~nkl      you for your assistance on this matter.
·sincerely,



       -~------····

~--------
Abel Nedrano
t'lovan t pro se
         RECEIVED IN
 COURT OF CRIMINAL APPEALS

         APR 15 2015

    _J\bei_Ac,osta, Clerk
AM/
.. cc: .- 'i:r'Lf' :· ·.. '·.  . ', I'  . ' .··-. .

          Larry Allison, P.O. Box 1300, Lampasas, Texas 76550, Via                                                              u.s.
        ··Po~tal Secvice, first class, postage prepaid.
Enclo·sure:               Origl.:nal· Motion to Stay' ·Proceedin                          NO.
                                -----------------------
                                     IN THE

                         COURT OF CRIMINAL APPEALS

                                 AUSTIN, TEXAS



EX PARTE                                §        ORIGINATING IN THE 27th

                                        §        DISTRICT COURT IN AND FOR

ABEL MEDRANO                            §        LAMPSAS COUNTY, TEXAS




                         MOTION TO STAY PROCEEDINGS




TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

      COMES NOW, Abel
                  ;zy,
                       Medrano, Texas Department of Criminal justice

(TDCJ)-ID #1743611, hereinafter "Movant" pro se in the above cap-

tioned       cause and moves this Honorable Court to Stay Proceedings,

not    for     reason   of delay but, requesting due process and offers

this Honorable Court the following in support thereof:


                           Statement of the Case

      On January 28, 2015, Movant filed Original Application for         ~vrit

of Habeas Corpus, §11.07, §11.073, with the district clerk of Lam-

pasas, Texas, Lampasas County, with Memorandum in Support.

      On March 11, 2015,        Movant's application was received by this

Court's Honorable Clerk and present to the Court.

      On March 24, 2015, Movant received the Clerk's notice of same.




                                        1
      On March 30, 2015, Movant sent correspondence to the district

clerk requesting a copy of the         State~s   Answer be forwarded immed-

iately.

      To date, Movant has not received a copy of the requested, nno

has he received notice that the State filed an answer in response

to his application.


                                   Due Process

      Movant is      r~questing   he be afforded due process guaranteed to

him by the Fourteenth Amendment to the United States Constitution

and     Ar.ticle 1, subsections 10 and 19, on the Texas Constitution,

in the event the State has in fact filed an answer in response to

his     application, .but has failed to inform and forward a copy_of

same, in violation of due process.


                                    Conclusion

      Movant requests an opportunity to file an objection and refute

any     and    all assertions and/or contentions made by the State_and

contained in their answer in response to his application for Writ

of Habeas Corpus, §11.07, §11.073. Movant requests t~~t the State

be compelled to forward Movant a copy of same, if one in fact has

been filed with his application in this Court. Movant is entitled

to    due process in this proceeding and requests an opportunity_to

file an objection, refuting any and all assertions and/or conten-

tions     wit&'n      the   State's answer. Movant requests that the time

frame     to    be    reinstated to reflect the proper time to begin the

date Movant receives the requested copy of the State's answer. In




                                         2
the     event the State has failed to file an answer pursuant to_the

Texas        Code    of     Criminal   Procedure(CCP) art. §11.07(3)(a), only

filing        Movant's application by itself, Movant requests this_Hon-

orable Court to consider this Motion to Stay Proceedings, as moot

and     to     grant his application for Writ of Habeas Corpus, §11.07,

§11.073.


                                         Prayer

      WHEREFORE,            PREMISES CONSIDERED, Movant respectfully requests

this Honorable Court to consider Movant's Motion to Stay Proceed-.

ings and to issue an Order this Honorable Court deems appropriate

in this cause. So prayed •

                      . l
                                                Respectfully submitted,



                                                ~                             __.-·


                                                Abel Medrano #1743611     .
                                                Dalhart Unit TDCJ
                                                11950 FM 998
                                                Dalhart, Texas 79022
                                                Movant poo se


                                 Certificate of Service

      I,      Abel Medrano, hereby certify that a true and correct_copy

of the foregoing Motion to Stay Proceedings was filed on this the

3rd day of April, 2015, by placing same in the Dalhart Unit's in-

ternal        mail    system      addressed to: Larry Allison, P.O. Box 1300,

Lampasas, Texas 76550: and to the Honorable Clerk of the Court of

Criminal        Appeals, P.O. Box 12308, Capitol Station, Austin, Texas

78711.




                                            3
                                          Movant pro se


                              Unsworn 6eclaration

       I, Abel Medrano, TDCJ-ID #1743611, being presently incarcer-

ated    in    the   Dalhart    Unit of the Texas Departmwen' of Criminal

Justice in Hartley County, Texas, verify and declare under penal-

ty of perjury, that the foregoing statements are true and correct

and    that    the original Motion to Stay Proceedings were placed_in

the Dalhart Unit's internal mailing system on this the 3rd day of

April, 2015.

       Executed on this the 3rd day of April, 2015.



                                          ~-------··

                                          Abel Medrano #1743611
                                          Movant pro se




                                      4